Title: From Alexander Hamilton to William Seton, 8 September 1791
From: Hamilton, Alexander
To: Seton, William


[Philadelphia] Sep 8, 91
D Sr,
I wrote you a private letter last Evening which went by a private opportunity. Its principal object was to inform you—
That I could not exceed the sum now directed to be advanced for want of authority—the present 50000 completing the sum heretofore appropriated by the Trustees & there not being here a sufficient number for a board.
That purchases by the Treasurer were going on here.
That there had been for some time past a suspension of drafts on Collectors in order to the payment of the accruing Quarters interest.
But that in the course of the next month there would be considerable drafts of which N York would have its share.
Yrs. with great regd.
A Hamilton Wm. Seton Esq
